Opinion issued August 20, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00248-CV
                            ———————————
                        JOHN PETER PAUK, Appellant
                                        V.
                 FLOW CAPITAL CORPORATION, Appellee



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-05042


                          MEMORANDUM OPINION

      Appellant has filed an agreed motion to dismiss the appeal. See TEX. R. APP.

P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Lloyd and Countiss.




                                        2